Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-38 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 10/14/2020.
Claim 1 has been amended.
Claims 2-38 have been newly added.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 08/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Lines 11-12 recites “at least on excluded variable” which contains a typographical error.  The “on” should be “one”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,586,619 (hereafter ‘619 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Both the instant application and Claims 1, 9, and 15 of the ‘619 Patent are drawn to a method and system for treating and improving the cardiopulmonary health of humans. The claim limitations of these two inventions are substantially identical although Claims 1, 9, and 15 of the ‘619 Patent contain limitations which are not recited in Claim 1, but are found in Claim 2.  Claims 10, 19, and 29, similarly, are substantially identical to Claims 1, 9 and 15 of the ‘619 Patent because all of the limitations of Claims 10, 19, and 29 of the instant application are recited in the independent claims of the ‘619 patent.  Similar to Claim 2 of the instant application, Claims 11, 20-21 and 30-31 are also substantially the same as independent claims 1, 10, 19 and 29 of the ‘619 Patent. The dependent claims 3-9 of the instant application are substantially the same as Claims 2-8 of the ‘619 patent.  Claims 12-18 of the instant application are substantially the same as Claims 11-14, 3, 5-6 of the ‘619 patent.  Claims 22-28 of the instant application are substantially the same as Claims 2-8 of the ‘619 Patent. Claims 32-38 of the instant application are substantially the same as Claims 16-22 of the ‘619 Patent.  
For these reasons, the claims of the instant application are not identical to claims 1-22 of US Patent No. 10,586,619 but they are not patentably distinct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (US Application 2019/0236447 A1) teaches a system and method which trains a first neural network to operate as a predictor of output variables responsive to the received variables and also training a second neural network which uses the first neural network after it is trained and employing the second neural network as a continuous process.  The input variables are of a continuous process over a plurality of time points. Cohen also teaches using a sub-group of data to test the accuracy of the predictor.  
Cameron et al. (US 2014/0304204 A1) teaches a system which uses a neural network system for predicting biological measurements for a subject. The neural network is trained via a training algorithm and a relative error is derived.  Also the system calculates weights to be used to minimize the error in the neural network.  
Magnuson et al. (US 2005/0236004 A1) teaches a method of monitoring wellness state of a person including collecting sensed measured data over time to comprise an input vector, processing the vector through a model that is trained on historical measured parameters of the person and determining a prediction of the wellness of the person.
Baralis et al. (E. Baralis et al., "Predicting Cardiopulmonary Response to Incremental Exercise Test," 2015 IEEE 28th International Symposium on Computer-Based Medical Systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626